MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Dec 21 2016, 8:34 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jane H. Conley                                          Gregory F. Zoeller
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Monika Prekopa Talbot
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Keith Cobbs,                                            December 21, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1606-CR-1446
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Barbara Crawford,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G09-1506-F6-20053



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1446 | December 21, 2016         Page 1 of 5
[1]   Keith Cobbs appeals his conviction for criminal recklessness as a Level 6

      felony. He raises one issue for our review: whether the State presented

      sufficient evidence to rebut his claim of self-defense.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On June 9, 2015, several individuals, including Teddy Weems, were socializing

      in Robert Ogletree’s backyard while Ogletree worked on a vehicle in his

      driveway. Cobbs, who lived across the street, came to join them. As he entered

      through the gate, Cobbs made a statement to the group that apparently angered

      Weems, and the two began cursing at each other. Weems got up from his chair

      on the porch, removed his glasses, and threw a coffee cup to the ground. The

      two then began tussling and scratching each other’s faces in the driveway.

      Weems quickly pinned Cobbs to the ground and held him there for about a

      minute. Choosing not to hit Cobbs, Weems then told Cobbs to “let it go.”

      Transcript at 64. Weems got off of Cobbs upon Ogletree’s request and began to

      walk back to the group, believing the fight was over.


[4]   As Weems walked away, Cobbs rose from the ground and grabbed a nearby

      crowbar. He struck Weems, who was unarmed, in the back of the head

      multiple times with the metal bar causing pain and lacerations. Cobbs also hit

      Weems’s right wrist when Weems tried to block the blows to his head. After

      the police responded, Weems was taken to the hospital where he received



      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1446 | December 21, 2016   Page 2 of 5
      twenty-eight staples to the back of his head, as well as stitches on his wrist.

      Cobbs was arrested.


[5]   At the conclusion of the trial on May 4, 2016, the jury rejected Cobbs’s self-

      defense claim and found him guilty of Level 6 felony criminal recklessness for

      striking Weems with the metal crowbar. The jury, however, found him not

      guilty of Class A misdemeanor battery, which was based on the scratching of

      Weems’s face during the initial confrontation. On June 8, 2016, the trial court

      sentenced Cobbs to 90 days in the Marion County Jail followed by 365 days of

      home detention with GPS monitoring and 365 days on probation.


                                          Discussion & Decision


[6]   The standard for reviewing a challenge to the sufficiency of evidence to rebut a

      claim of self-defense is the same standard used for any claim of insufficient

      evidence. Wilson v. State, 770 N.E.2d 799, 801 (Ind. 2002). We neither reweigh

      the evidence nor judge the credibility of witnesses. Id. If there is sufficient

      evidence of probative value to support the conclusion of the trier of fact, the

      judgment will not be disturbed. Id.


[7]   To prevail on his self-defense claim, Cobbs must show that he: (1) was in a

      place where he had a right to be; (2) acted without fault; and (3) was in

      reasonable fear or apprehension of bodily harm. Henson v. State, 786 N.E.2d

      274, 277 (Ind. 2003); see also Ind. Code. § 35-41-3-2. A person who provokes,

      instigates, or participates willingly in the violence does not act without fault for

      the purposes of self-defense. Shoultz v. State, 995 N.E.2d 647, 660 (Ind. Ct. App.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1446 | December 21, 2016   Page 3 of 5
      2013), trans. denied. A mutual combatant, whether or not the initial aggressor,

      must declare an armistice before he may claim self-defense. Wilson, 770 N.E.2d

      at 801.


[8]   When self-defense is raised and finds support in the evidence, the State bears

      the burden of negating at least one of the necessary elements. Id. at 800. The

      State may meet its burden by offering evidence directly rebutting the defense, by

      affirmatively showing that the defendant did not act in self-defense, or by

      relying on the sufficiency of the evidence from its case-in-chief. Miller v. State,

      720 N.E.2d 696, 700 (Ind. 1999). If a defendant is convicted despite his self-

      defense claim, we will reverse only if no reasonable person could say that self-

      defense was negated beyond a reasonable doubt. Wilson, 770 N.E.2d at 801.


[9]   In arguing that he acted in self-defense by striking Weems multiple times with

      the metal crowbar, Cobbs relies on his own self-serving testimony and ignores

      contrary testimony provided by Weems and Ogletree. As set forth above, we

      will not reweigh the evidence or judge witness credibility on appeal. Wilson,

      770 N.E.2d at 801. The facts most favorable to the verdict reveal that Cobbs

      engaged in mutual combat with Weems. The initial scuffle ended in Weems’s

      favor after he pinned Cobbs to the ground. Weems then indicated that the fight

      was over, released Cobbs, and began to walk away. Instead of retreating as

      well, Cobbs obtained a metal crowbar and struck Weems multiple times on the

      back of the head. The record is clear that at no time did Cobbs withdraw from

      the encounter, which he was required to do as a precondition for a self-defense



      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1446 | December 21, 2016   Page 4 of 5
       claim. See id. Accordingly, we conclude that the evidence was sufficient to

       rebut Cobbs’s self-defense claim.


[10]   Judgment affirmed.


[11]   Riley, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1446 | December 21, 2016   Page 5 of 5